DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected treatment method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on  7/27/2022.
Applicant's election with traverse of Claims 18-20 drawn to a treatment method in the reply filed on 7/27/2022 is acknowledged.  The traversal is on the ground(s) that the examination of the additional method claims would not be burdensome due to the small number of claims, as well as there being potential overlap in relevant CPC areas for both Inventive Groups.  This is not found persuasive because the features of the apparatus group claims (claims 1-17) are not expressly claimed as required for preforming the claimed treatment method. Further, the limited number of method claims is categorized in A61B 17/22 drawn to implements for squeezing off ulcers on inner organs of the body and is not directly related to the structure of the apparatus claims of elected Group I and are thereby seen to provide a burden.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/8/2020 and 12/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cutting portion” in claim 1 and claims dependent therefrom, “a first support portion” in claims 1-4 and 6 and claims dependent therefrom,  “a second support portion” in claims 4-6 and claims dependent therefrom and “a support portion” in claims 13-16 and claims dependent therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 4517977 A) in view of Nakano (US 2018/0116689 A1)
Regarding claim 1, Frost discloses: A medical device for removing an object inside a biological lumen (see Fig. 1), comprising: a rotatable drive shaft (inner tube 14, see Fig. 1, see also Col. 2, Lines 62-67 mentioning wherein the inner tube is rotatable) extending along an axial direction and rotatable about a rotation axis that extends in the axial direction (see Fig. 1 showing inner tube extends in an axial direction and rotates about the same longitudinal axis, see Col. 2, Lines 62-67); a rotatable outer tube (outer tube 11, see Fig. 1, see also Col. 2, Lines 5-15 mentioning wherein the outer tube is rotatable) in which is rotatably accommodated the drive shaft (see Fig. 1 showing inner tube is housed within the outer tube), the outer tube including a lumen (interior space of the outer tube in which the inner tube is housed); a cutting portion fixed to a distal portion of the drive shaft to cut the object (end walls 12 and 15 located at the distal end of the inner tube are capable of cutting tissue, see Fig. 4, see also Col. 3, lines 54-59, which is equivalent under 112f to the structure disclosed in the specification as corresponding to the claims means plus function limitation, with is a structure having a attached to the drive shaft and is rotated therewith to cut tissue- see Page 27 Paragraph 58 and Page 30 Paragraph 64); a hub unit (see Fig. 1 showing a hub at the proximal portion of the cutting device) in which a portion of the drive shaft and a proximal portion of the outer tube are disposed (see Fig. 1 showing wherein the proximal portions of the inner tube and outer tube are disposed within the hub), the hub unit comprising: an operation unit (drive spindle 17, see Fig. 1); a housing (housing 26, see Fig. 1) having an aspiration port for discharging a fluid to outside the medical device (outlet port 21, see Fig. 1, see also Col. 3, Lines 1-5 mentioning wherein the outlet port forces liquid out of the system by connection to a vacuum source), the lumen of the outer tube being in communication with the aspiration port (lumen of outer shaft receives liquid from inlet port 19 that is then taken out of the system by outlet port 21, forming a communication between the lumen of the outer shaft and the outlet port); a first seal portion disposed between the housing and the outer tube, or between the housing and the operation unit (O-ring 28 is disposed between the housing and the bush 22 to which the outer tube is disposed within as shown in Fig. 1 thereby forming a fluid-tight seal between the housing and the outer tube); 
However, while Frost discloses wherein the outer shaft is rotatable by a motor (see Col. 2, Lines 5-15), Frost does not expressly disclose the rotational connection between the motor, the drive spindle 17, and the outer tube, nor does Frost disclose wherein the operation portion is fixed to an outer peripheral surface of the outer tube so that the operation unit and the outer tube rotate together, a first support portion that rotatably supports the operation unit andPATENT Attorney Docket No. 1027550-00205843the first support portion and the first seal portion being disposed parallel along the axial direction.
However, in the same field of endeavor, namely surgical cutting devices with a rotatable drive shaft, Nakano teaches an operation unit (operation unit 290, see Fig. 14) powered by a motor to rotate a shaft (see Paragraphs 160 and 164) disposed on an operating hand side and fixed to an outer peripheral surface of the outer tube (see Fig. 14) to rotate the drive shaft (see Paragraph 160)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having an operation portion that is fixed to an outer peripheral surface of the outer tube so that the operation unit and outer tube rotate together as taught by Nakano. This is because the mechanism taught by Nakano to rotate the drive shaft by rotation of the operation portion, and the mechanism as disclosed by Frost doing the same are obvious variants with no unexpected results for rotating the outer shaft. In addition, Nakano expressly provides a known technique for applying rotational motion to the outer shaft through the connection of the operation portion to the outer shaft. Further, Nakano appears to indicate the placement of the operation portion on the outer peripheral surface of the outer tube serves no specified purpose other than to rotate the drive shaft that would lead one of ordinary skill in the art unable to incorporate as the combination would have yielded a predictable result similar to the function of the drive spindle of Frost in providing a rotational motion to the outer shaft. Therefore, one of ordinary skill would have expected the device of Frost to function equally as well with an operation unit disposed on the outer peripheral surface of the outer tube. 
However, the combination does not expressly disclose a first support portion that rotatably supports the operation unit andPATENT Attorney Docket No. 1027550-00205843the first support portion and the first seal portion being disposed parallel along the axial direction.
However, Nakano further teaches a first support portion (first  bearing portion 331, see Fig. 16, which is equivalent under 112f to the structure disclosed in the specification as corresponding to the claims means plus function limitation, with is a structure having a bearing-shape that supports the operation unit to be rotatable- see Pages 3, Line 1, and Page 17 Paragraph 40) disposed within the operation unit (see Fig. 16) that rotatably supports the operation unit to facilitate smooth rotation of the drive shaft (see Paragraphs 167-168 and 190 mentioning wherein the drive shaft is rotationally supported by the first bearing portion, said bearing portion housed within the operation unit as shown in Fig. 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the operation unit as taught by Nakano incorporated into the device of Frost to include the first bearing portion disposed within the operation unit to, in this case, rotatably support the operation unit to facilitate smooth rotation of the drive shaft (see Paragraphs 167-168 and 190 mentioning wherein the drive shaft is rotationally supported by the first bearing portion, said bearing portion housed within the operation unit as shown in Fig. 16).
Regarding claim 3, the combination of Frost and Nakano disclose the invention of claim 1, Frost further discloses wherein the hub unit includes a casing that accommodates the housing, and wherein the first support portion is a portion of the casing (casing 26 containing all internal components, see Fig. 1)
Regarding claim 4, the combination of Frost and Nakano disclose all limitations of the invention of claim 1.
However, the combination as stated does not expressly disclose wherein the hub unit includes a second support portion on a proximal side of the first support portion, the second support portion rotatably supporting the outer tube so that the outer tube is rotatable with respect to the housing.
However, Nakano further teaches a second support portion (second bearing portion 332, see Fig. 16, which is equivalent under 112f to the structure disclosed in the specification as corresponding to the claims means plus function limitation, which is a bearing-shaped structure that supports the outer tube 30 to be rotatable with respect to the first housing 91, see Page 32, Paragraph 68) that is on a proximal side of the first support portion (See Fig. 16 showing second bearing portion 332 is proximal to the first bearing portion 331) to rotatably support the drive shaft (see Paragraph 167-168)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Frost as modified by Nakano to further include the second bearing portion as taught and suggested by Nakano to, in this case rotatably support the drive shaft (see Nakano Paragraph 167-168)
Regarding claim 5, the combination of Frost and Nakano disclose the invention of claim 4, Frost as modified by Nakano further discloses wherein the second support portion is located on the proximal side of the first seal portion (see Nakano Fig. 16 showing the second bearing portion on a proximal side of the first sealing portion 355, seen to be the same when incorporated into the device of Frost)
Regarding claim 7, the combination of Frost and Nakano disclose the invention of claim 1, Frost as modified by Nakano further discloses wherein the housing surrounds an auxiliary space located distal of the first seal portion (see Frost Fig. 1 showing an auxiliary space between the bore 27 and the ferrule 32), the auxiliary space communicating with an auxiliary liquid delivering port (see Frost Fig. 1 showing the auxiliary port in communication with inlet port 19) to which a liquid is supplied so that the liquid supplied to the auxiliary liquid delivering port flows into the auxiliary space (see Col. 3, Lines 3-7 mentioning inlet port 19 provides a liquid to annular space 20 via the auxiliary space therebetween).
However, the combination of Frost and Nakano as stated does not expressly disclose a second seal portion disposed between a distal side of the auxiliary space and the outer tube.
However, Nakano further teaches a second seal (first sealing portion 355, see Fig. 16) disposed between a distal side of an auxiliary space (see Fig. 16) and the outer tube see Fig.  showing the first sealing portion 355 distal of the auxiliary spaces and proximal to the outer shaft) to allow the drive shaft to rotate and move in the axial direction while maintaining liquid-tightness between the drive shaft and the housing (see Paragraph 162)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the housing of Frost to include the first sealing portion as taught and suggested by Nakano between the auxiliary space and the outer shaft as shown in in Nakano Fig. 16 to, in this case, allow the drive shaft to rotate and move in the axial direction while maintaining liquid-tightness between the drive shaft and the housing (see Nakano Paragraph 162)
Regarding claim 9, the combination of Frost and Nakano disclose the invention of claim 1, Frost further discloses an aspiration source connected to the aspiration port to actively perform aspirating (see Col. 3, Lines 6-8 mentioning a suction source applied to the outlet port 21)
Regarding claim 10, the combination of Frost and Nakano disclose all limitations of  the invention of claim 1.
However, the combination of Frost and Nakano as stated does not expressly disclose wherein at least a portion of an outer surface of a proximal portion of the outer tube possesses a frictional coefficientPATENTAttorney Docket No. 1027550-002058 45higher than a frictional coefficient of an outer surface of a distal portion of the outer tube.
However, Nakano further teaches wherein covering a proximal portion of a rotating shaft with a low-friction material reduces chance for the rotation of the rotating shaft to be hindered (see Paragraphs 151-152 and 190).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a proximal portion of the outer shaft of Frost to include the low-frictional coating or material to reduce the chances the rotation of the outer shaft is hindered by frictional forces (see Nakano Paragraphs 151-152 and 190)
Regarding claim 11, the combination of Frost and Nakano disclose the invention of claim 1, Frost further discloses wherein the hub unit includes a drive unit that is a hollow motor operatively connected to the drive shaft for rotating the drive shaft, the drive shaft passing through the drive unit, and the rotation axis of the drive shaft coincides with a rotation axis of the drive unit (see Col. 2 Lines 3-10 mentioning wherein any motor can be used to drive rotation of the shafts, the drive shaft passing through at least a portion of the motor to cause rotational forces generated by the motor to be imparted onto the shaft)
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 4517977 A) in view of Nakano (US 2018/0116689 A1), further in view of Patel (US 2003/0233111 A1)
Regarding claim 2, the combination of Frost and Nakano disclose all limitations of  the invention of claim 1.
However, the combination does not expressly disclose wherein the first support portion is disposed on a distal side of the first seal portion.
However, in the same field of endeavor, namely surgical cutting devices having a rotatable outer shaft, Patel teaches a ball and socket element (ball flange 28 and socket element 30, see Figs. 2 and 5) that rotatably supports rotation of the outer shaft by preventing the sheath tube from rotating relative to the ball portion, such that the sheath tube rotates with the rotatable housing (see Paragraph 24) – noting that the ball flange and socket element are located at the distal end of the housing to prevent rotation of the outer sheath without being acted upon by the rotatable housing
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first support portion of Nakano as incorporated into the device of Frost to include the ball and socket elements as taught and suggested by Patel which are located at the distal tip of the housing and thereby distal to the first seal of Frost to, in this case, prevent the sheath tube from rotating relative to the ball portion, such that the sheath tube rotates with the rotatable housing (see Patel Paragraph 24)
Regarding claim 6, the combination of Frost and Nakano disclose the invention of claim 4, Frost as modified by Nakano further discloses wherein the first support portion rotatably supports the operation unit by virtue of the first support portion being in contact with the operation unit in a first contact area (first support portion of Nakano rotatably supports the drive shaft which is moved by the operation portion (see Nakano Paragraphs 160 and 164) and is in contact therewith through the hub, the placement of the first support portion within the hub comprising a first contact area), the second support portionPATENT Attorney Docket No. 1027550-00205844being in contact with the operation unit or the outer tube in a second contact area (second support portion of Nakano rotatably supports the drive shaft which is moved by the operation portion (see Nakano Paragraphs 160 and 164) and is in contact therewith through the hub, the placement of the first support portion within the hub comprising a second contact area).
However, neither Frost nor Nakano expressly disclose wherein the first contact area being larger than the second contact area.
However, in the same field of endeavor, namely surgical cutting devices having a rotatable outer shaft, Patel teaches a ball and socket element (ball flange 28 and socket element 30, see Figs. 2 and 5) that rotatably supports rotation of the outer shaft by preventing the sheath tube from rotating relative to the ball portion, such that the sheath tube rotates with the rotatable housing (see Paragraph 24) – noting that contact area of the ball flange and socket element is larger than the contact area of the second bearing portion of Nakano as incorporated into the device of Frost.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first support portion of Nakano as incorporated into the device of Frost to include the ball and socket elements as taught and suggested by Patel which are located at the distal tip of the housing and thereby distal to the first seal of Frost to, in this case, prevent the sheath tube from rotating relative to the ball portion, such that the sheath tube rotates with the rotatable housing (see Patel Paragraph 24)
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 4517977 A) in view of Nakano (US 2018/0116689 A1), further in view of Zirps (US 6139214 A)
Regarding claim 8, the combination of Frost and Nakano disclose all limitations of the invention of claim 1.
However, the combination does not expressly disclose a projection and an engagement portion of the operation unit that are engageable with each other to prevent rotation of the operation unit with respect to the housing, the projection and the engagement portion of the operation unit being disengageable with each other to permit rotation of the operation unit with respect to the housing.
However, in the same field of endeavor, namely surgical cutting instruments having a rotatable outer shaft, Zirps teaches a locking pin 99 received in a locking pin passage 46 (see Figs. 2-3) that prevents rotation of the outer tubs about the central axis (see Col. 5, Lines 23-26)– seen to be able to be disengaged to allow the outer tube to be rotated if desired
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Frost as modified by Nakano to include the locking pin and locking pin passage as taught and suggested by Zirps to, in this case, prevents rotation of the outer tubs about the central axis (see Zirps Col. 5, Lines 23-26). It is noted that if the locking pin is engaged in the locking pin passage, the drive spindle of Frost would be prevented from rotating as the outer tube would not be able to receive the rotational motion of the drive spindle, thereby preventing rotation of the device.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 4517977 A) in view of Mark (US 2010/0152533 A1), further in view of Banko (US 2019/0117456 A1)
Regarding claim 12, Frost discloses: A medical device for removing an object inside a biological lumen (see Fig. 1), comprising: a rotatable drive shaft possessing an outer surface (inner tube 14, see Fig. 1, see also Col. 2, Lines 62-67 mentioning wherein the inner tube is rotatable); a rotatable outer tube (outer tube 11, see Fig. 1, see also Col. 2, Lines 5-15 mentioning wherein the outer tube is rotatable) that includes a lumen (interior space of the outer tube in which the inner tube is housed) in which is rotatably positioned the rotatable drive shaft (see Fig. 1 showing inner tube is housed within the outer tube) so that the drive shaft can rotate relative to the outer tube (see Col. 2 Lines 5-15 mentioning wherein the tubes may be rotatable relative to one-another), the lumen in the outer tube including an open distal end (see Figs. 2-3 showing the outer tube having an open distal end), the outer tube possessing an outer surface (outer surface of the outer tube 11, see Fig. 3) the outer tube including a curved portion (distal end of outer tube 11 has a circular portion as shown in Figs. 2-3), the outer tube including an inner surface facing the lumen (outer tube 11 seen to have an inner surface faxing the lumen, see Figs. 2-3), the inner surface of the outer tube being spaced from the outer surface of the drive shaft so that a space exists between the inner surface of the outer tube and the outer surface of the drive shaft (see Figs. 1-3 showing a distance between the outer tube and inner tube) ; a cutter fixed to a distal portion of the drive shaft so that the cutter rotates together with the drive shaft (end walls 12 and 15 located at the distal end of the inner tube are capable of cutting tissue, see Fig. 4, see also Col. 3, lines 54-59 – seen to be a part of the outer shaft and therefore rotates therewith), the cutter being configured to be positioned in the biological lumen to cut the object inside the biological lumen when the drive shaft is rotated (end walls 12 and 15 located at the distal end of the inner tube are capable of cutting tissue, see Fig. 4, see also Col. 3, lines 54-59); a rotatable annular piece (drive spindle 17, see Fig. 1, see Abstract and Col. 2, Lines 66-68 and Col. 3 Lines 1-5 mentioning wherein the drive spindle is rotatable to rotate the inner and outer tubes), and the rotation of the outer tube with the curved portion causing a position of the cutter to change in a radial direction (end walls 12 and 15 located at the distal end of the outer tube are seen to rotate with the outer tube, see Figs. 2-4, see also Col. 3, Lines 54-59); and a housing (housing 26, see Fig. 1) that includes an aspiration port connectable to an aspiration source for discharging a fluid to outside the medical device (outlet port 21, see Fig. 1, see also Col. 3, Lines 1-5 mentioning wherein the outlet port forces liquid out of the system by connection to a vacuum source), the space between the inner surface of the outer tube and the outer surface of the drive shaft being in communication with the aspiration port so that when the aspiration port is connected to the aspiration source (lumen of outer shaft receives liquid from inlet port 19 that is then taken out of the system by outlet port 21, see Col. 3, Lines 6-7 and Col. 4, Lines 1-12, forming a communication between the lumen of the outer shaft and the outlet port in that liquid introduced to the system through the inlet port will then be irrigated out through the aspiration port along with cut tissue)
However, while Frost discloses wherein the outer shaft may be rotatable by a motor (see Col. 2, Lines 5-15 – noting that the motor may rotate either the inner tube, outer tube, or both), Frost does not expressly disclose wherein the rotational connection between the drive spindle 17, and the outer tube, nor does Frost disclose wherein the operation portion is fixed to an outer peripheral surface of the outer tube so that the operation unit and the outer tube rotate together, a first support portion that rotatably supports the operation unit andPATENT Attorney Docket No. 1027550-00205843the first support portion and the first seal portion being disposed parallel along the axial direction in addition to the annular piece being manually operable to rotate the outer tube
However, in the same field of endeavor, namely surgical cutting devices with a rotatable drive shaft, Mark teaches an operation unit (rotation dial 60, see Fig. 1) manually operated to rotate an outer tube (outer cannula 44, see Figs. 2-3, see Paragraphs 45) disposed on an outer peripheral surface of the outer tube (see Figs. 2-3) manually rotated to rotate the outer tube therewith (see Paragraph 45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having an operation portion that is fixed to an outer peripheral surface of the outer tube so that the operation unit and outer tube rotate together as taught by Mark. This is because the mechanism taught by Mark to rotate the drive shaft by rotation of the rotation dial, and the mechanism as disclosed by Frost doing the same are obvious variants with no unexpected results for rotating the outer shaft. In addition, Mark expressly provides a known technique for applying rotational motion to the outer shaft through the connection of the rotation dial to the outer shaft. Further, Mark appears to indicate the placement of the operation portion on the outer peripheral surface of the outer tube serves no specified purpose other than to rotate the drive shaft that would lead one of ordinary skill in the art unable to incorporate as the combination would have yielded a predictable result similar to the function of the drive spindle of Frost in providing a rotational motion to the outer shaft. Therefore, one of ordinary skill would have expected the device of Frost to function equally as well with an operation unit disposed on the outer peripheral surface of the outer tube. In addition, as Frost discloses in Col. 2, Lines 5-15 that the motor can rotate either the inner tune, outer tube, or both, the motor may still power rotation of the inner tube while the rotation dial as taught by Mark may be used to rotate the outer tube. 
However, while Frost discloses wherein fluid cut by the cutter enters the inner tube, and wherein fluid provided to the cutter passes through the lumen of the outer tube, the combination of Frost and Mark does not disclose wherein fluid and the object inside the biological lumen that is cut by the cutter enter the open distal end of the lumen in the outer tube, move along the space between the inner surface of the outer tube and the outer surface of the drive shaft, and are discharged to outside the medical device.
However, in the same field of endeavor, namely surgical cutting devices having an aspiration and inlet port for fluid to and from the cutter, Banko teaches wherein fluid is supplied to the cutter through a first irrigation tube 242 (see Fig. 4) and fluid and objects inside the biological lumen that is cut by the cutter enter the open distal end of the lumen in the outer tube (see Fig. 4 showing indication that fluid passes through the lumen of an outer tube via channel 225 connected to an aspiration source( see Paragraphs 35 and 45), move along the space between the inner surface of the outer tube and the outer surface of the drive shaft, and are discharged to outside the medical device (see Paragraph 45 mentioning wherein fluid and tissue pieces are aspirated into channel 225) – see also Paragraph 41 mentioning wherein the roles of both irrigation tube 242 and the aspiration tube 230 can be reversed, indicating that the function of the device is not impacted when the roles of the tubes are interchanged.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having an aspiration and irrigation tube assembly such that fluid and the object inside the biological lumen that is cut by the cutter enter the open distal end of the lumen in the outer tube, move along the space between the inner surface of the outer tube and the outer surface of the drive shaft, and are discharged to outside the medical device as taught by Banko. This is because the mechanism taught by Banko to remove tissue that has been cut by a cutting device at the distal end of the device through an aspiration channel, and the mechanism as disclosed by Frost doing the same are obvious variants with no unexpected results for removing tissue and fluid cut by the cutting device through an aspiration channel. In addition, Banko expressly provides recitation that switching the roles of the irrigation and aspiration tubes provides no negative impact on the function of the device (see Paragraph 41 mentioning wherein the roles of both irrigation tube 242 and the aspiration tube 230 can be reversed, indicating that the function of the device is not impacted when the roles of the tubes are interchanged). Further, Banko appears to indicate the roles of the aspiration channel and irrigation channel provides no specified benefit other than to provide irrigation fluid to the cutter and to remove tissue cut by the cutter (see Paragraphs 41) that would lead one of ordinary skill in the art unable to incorporate as the combination would have yielded a predictable result similar to the function of the inner tube and outer tube of Frost in providing an irrigation fluid to the cutter and providing aspiration to remove tissue cut by the cutter. Therefore, one of ordinary skill would have expected the device of Frost to function equally as well with the aspiration channel within the lumen of the inner tube or the outer tube.  
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 4517977 A) in view of Mark (US 2010/0152533 A1) and further in view of Banko (US 2019/0117456 A1), as applied to claim 12 above, and further in view of Nakano (US 2018/0116689 A1)
Regarding claim 13, the combination of Frost, Mark and Banko discloses the invention of claim 12, Frost as modified by Mark further discloses wherein the housing is positioned in a casing (casing 26, see Fig. 1).
However, the combination as stated does not expressly disclose a support portion that rotatably supports a part of the annular piece.
However, in the same field of endeavor, namely surgical cutting devices having a rotatable shaft, Nakano further teaches a support portion (second bearing portion 332, see Fig. 16, which to be equivalent under 112f to the structure disclosed in the specification as corresponding to the claimed means plus function limitation, which is a bearing-shaped structure that supports the outer tube 30 to be rotatable with respect to the first housing 91, see Page 32, Paragraph 68) to rotatably support the drive shaft (see Paragraph 167-168)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Frost as modified by Nakano to further include the second bearing portion as taught and suggested by Nakano to, in this case rotatably support the drive shaft (see Nakano Paragraph 167-168)
Regarding claim 14, the combination of Frost, Mark, Banko and Nakano disclose the invention of claim 13, Frost further discloses a seal positioned between and in contact with the housing and an outer surface of the outer tube, the seal being positioned completely proximal of the support portion (O-ring 28, see Fig. 1, seen to be proximal of the second bearing portion as incorporated into the device of Frost by Nakano since the O-ring is seen to be located at the proximal portion of the outer tubs, not providing enough space for the bearing portion of Nakano proximal thereto)
Regarding claim 15, the combination of Frost, Mark, Banko and Nakano disclose the invention of claim 13, Frost as modified by Mark further discloses wherein the annular piece includes a part that is manually operated to rotate the annular piece (rotation dial 60, see Mark Figs. 1-2), the part of the annular piece that is rotatably supported by the support portion being positioned proximal of the part of the annular piece that is manually operated (see Mark Figs. 1-2 rotation dial 60 is proximal to the cannula connector 86, seen to be a support portion that connects the rotational dial to the inner cannula to support rotation of the cannula (see Paragraph 68) – therefore the support portion is seen to be proximal to the rotation dial, seen to be the same once incorporated into the device of Frost)
Regarding claim 16, the combination of Frost, Mark, Banko and Nakano disclose the invention of claim 15. 
However, the combination as stated does not expressly disclose a seal positioned between and in contact with the housing and an outer surface of the outer tube, the seal being positioned completely proximal of the part of the annular piece that is rotatably supported by the support portion.
However, Nakano further teaches a second seal (first sealing portion 355, see Fig. 16) disposed between the housing and in contact with the outer tube (see Fig. 16, showing the first sealing portion 355 positioned in contact with the outer shaft through the drive shaft connected thereto, forming an indirect contact therewith) to allow the drive shaft to rotate and move in the axial direction while maintaining liquid-tightness between the drive shaft and the housing (see Paragraph 162)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the housing of Frost to include the first sealing portion as taught and suggested by Nakano between the to, in this case, allow the drive shaft to rotate and move in the axial direction while maintaining liquid-tightness between the drive shaft and the housing (see Nakano Paragraph 162)
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 4517977 A) in view of Mark ,further in view of Banko (US 2019/0117456 A1), further in view of Zirps (US 6139214 A)
Regarding claim 17, the combination of Frost, Mark and Banko disclose all limitations of the invention of claim 12.
However, the combination does not expressly disclose a slidable projection that is slidable relative to the annular piece and an engagement portion on the annular piece, the projection and the engagement portion being engageable with each other to prevent rotation of the annular piece with respect to the housing, the projection and the engagement portion being disengageable with each other to permit rotation of the annular piece with respect to the housing.
However, in the same field of endeavor, namely surgical cutting instruments having a rotatable outer shaft, Zirps teaches a locking pin 99 received in a locking pin passage 46 (see Figs. 2-3) that prevents rotation of the outer tubs about the central axis (see Col. 5, Lines 23-26)– seen to be able to be disengaged to allow the outer tube to be rotated if desired
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Frost as modified by Nakano to include the locking pin and locking pin passage as taught and suggested by Zirps to, in this case, prevents rotation of the outer tubs about the central axis (see Zirps Col. 5, Lines 23-26). It is noted that if the locking pin is engaged in the locking pin passage, the drive spindle of Frost would be prevented from rotating as the outer tube would not be able to receive the rotational motion of the drive spindle, thereby preventing rotation of the device.
Conclusion
Additional relevant prior art of record is listed on the PTO-892 Notice of Reference Cited and includes: US 2004/0230213 A1 to Wulfman, US 2013/0023770 A1 to Courtney, US 2019/0125363 A1 to Kiersh, and US 2016/0066942 A1 to Nguyen which all disclose a surgical cutting apparatus having a rotatable shaft with both a fluid inlet port for providing fluid to the rotatable end effector blade and an aspiration port for removing tissue and fluid from the cutting cite to be disposed of. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771